n ORIGINAL                                                 05/17/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: OP 22-0232


                                        OP 22-0232


 KRISTOPHER GENE LEHTO,                                                   MAY 17 2022
                                                                        Bowen Groenwood
                                                                                       Court
                                                                      Clerk of Supreme
             Petitioner,                                                 State of Montana



       v.                                                            ORDER

 LT. JASON VALDEZ,

              Respondent.



       Kristopher Gene Lehto has filed a Petition for Writ of Habeas Corpus, indicating
that he is entitled to more jail time credit than he received. He states that he has no copies
of his sentencing judgments or sentence calculation. Lehto is currently held in the
Yellowstone County Detention Center (YCDC).
       In his Petition, Lehto provides that he received a sentence in the Lewis and Clark
County District Court while he was on probation in Butte. He argues that he is entitled to
35 days "between the two counties pending [his] bond being posted." He explains that he
was able to post bond while in Helena and that his Probation Officer (PO) filed a Petition
to Revoke under the wrong cause number for a Roosevelt County case that he had since
discharged. He states that "[t]he Helena jail refused to release [him] for 15 days after
posting bond due to [his] PO's clerical error." Lehto further provides that on May 22,
2018, the Lewis and Clark County District Court sentenced him to a three-year suspended
term (No. DDC-2017-513), and then the term was revoked, but he claims that he sat in jail
for over 35 days between Billings and Butte before the revocation and his release. He adds
that he received the written judgment on October 10, 2018, and that he was not credited
any time—over one month in 2017 or any of the time from May 22 to October 10, 2018.
Lehto adds that his dates are close to recall as possible. He also claims that he is entitled
to time while he was out on bond but provides no support for the argument.
       Available electronic records indicate that the State filed an Information, charging
Lehto with felony attempt (theft) and two misdemeanors), committed on November 10,
2017, in the Lewis and Clark County District Court (Cause No. DDC 2017-513). The
Deputy County Attorney signed the Information on December 19, 2017. The District Court
Judge issued the Order granting it the next day, imposing an O.R. bond, and setting
arraignment for January 3, 2018. The combined Information and Order were filed in court
on December 26, 2017. According to the written Judgment, Lehto appeared with counsel
on January 17, 2018, and he entered a guilty plea on May 18, 2018. The court awarded
one day of credit for time served for December 12, 2017. The District Court held a hearing
on the State's Petition to Revoke on October 9, 2018, and awarded additional credit of
September 6-21, 2018. The court did not mention any credit for street time or tirne while
on probation.
       Therefore, upon review of Lehto's Petition and his claims, we deem it appropriate
to require a response.
       IT IS ORDERED that the Attorney General or counsel for the Department of
Correction is GRANTED thirty days from the date of this Order in which to prepare, file,
and serve a written response to the petition for a writ of habeas corpus together with
appropriate documentary exhibits.
       The Clerk of the Supreme Court is directed to provide a copy of this Order to the
Attorney General; to counsel for the Department of Corrections; and to Petitioner
personally.
                         4.4.11
       DATED this           "-day of May, 2022.




                                                                justice




                                             2